86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Felix ORIAKHI, Plaintiff--Appellant,v.Douglas BIALESE, Drug Enforcement Agent;  Anthony Cannavale,DEA;  Robert Harding, AUSA;  U.S. Drug EnforcementAgency, Defendants--Appellees.Felix ORIAKHI, Plaintiff--Appellant,v.UNITED STATES of America, Defendant--Appellee.
Nos. 95-6941, 95-8601.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 29, 1996.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CA-93-3574-K, CA-95-1396-K, CR-90-72-K)
Felix Oriakhi, Appellant Pro Se.
D.Md.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Felix Oriakhi appeals the district court's denials of his motions for return of property.   We have reviewed the record and the district court's opinions and find no reversible error.   As to Appeal No. 95-6941, we affirm on the reasoning of the district court.   Oriakhi v. Bialese, No. CA-93-3574-K (D. Md. June 6, 1995).


2
As to Appeal No. 95-8601, we affirm substantially on the reasoning of the district court.   Oriakhi v. United States, Nos.  CR-90-72-K;  CA-95-1396-K (D.Md. Dec. 22, 1995).   While we find that Oriakhi's claim for return of property is more properly construed as a motion pursuant to Fed.R.Crim.P. 41(e), we affirm the district court's denial of relief on this claim on the grounds of res judicata and/or collateral estoppel.   As for Oriakhi's claims regarding double jeopardy and sentencing, we affirm the district court's determination that such claims are more properly brought pursuant to 28 U.S.C. § 2255 (1988).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED